As filed with the Securities and Exchange Commission on June 29 , 2016 Registration No. 333- 211564 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 1 TO FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Apple Hospitality REIT, Inc. (Exact name of registrant as specified in its charter) Virginia 26-1379210 (State or other jurisdiction ofincorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 814 East Main Street Richmond, Virginia 23219 (804)344-8121 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Justin G. Knight President and Chief Executive Officer Apple Hospitality REIT, Inc. 814 East Main Street Richmond, Virginia 23219 (804) 344-8121 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: Paul D. Manca Hogan Lovells US LLP Columbia Square 555 Thirteenth Street, N.W.
